Alexander, J.
¶93 (concurring/dissenting) — Although I agree with the majority’s determination that Sandra Ferguson should be suspended from the practice of law, I disagree with its conclusion that the suspension should be for a 90-day period. In my view, Ms. Ferguson should be suspended for 180 days. As the majority notes, the American Bar Association’s Standards for Imposing Lawyer Sanctions standard 2.3 (1991 & Supp. 1992) (ABA Standards) *951provides that a suspension should generally be for “ ‘a period of time equal to or greater than six months.’ ” Majority at 947 (quoting ABA Standards std. 2.3). Inexplicably, the hearing officer concluded, after observing that there was no basis to depart from the presumptive standard, that Ms. Ferguson should be suspended for 30 days. Although the Washington State Bar Association Disciplinary Board ultimately recommended, albeit with two members of the board dissenting, that this court increase the suspension to 90 days, it provided no reason for not seeking a sanction consistent with the ABA Standards. Absent some explanation for imposition of a relatively lenient sanction of 90 days, I cannot accept the majority’s adoption of the board’s recommendation. I, therefore, dissent as to the penalty.
J.M. Johnson, J., concurs with Alexander, J.